THOMAS, Judge,
concurring in part and concurring in the result.
I concur insofar as the main opinion holds that the mother is precluded from arguing on appeal from the juvenile court’s January 12, 2011, judgment that her visitation with the child should not be at the sole discretion of the great-grandparents. I also concur insofar as the main opinion holds that any challenge to the juvenile court’s denial of the mother’s request for pendente lite visitation had to have been brought by filing a petition for a writ of mandamus. Otherwise, I concur in the result.
BRYAN, J., concurs.